          Case 4:18-cr-00035-CLR Document 5 Filed 04/30/20 Page 1 of 1



                UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION



UNITED STATES OF AMERICA                )
                                        )
     v.                                 )         INFORMATION
                                        )         CR 418-35
TAMMY L. FIS&HER                        )
                                        )
             Defendant                  )



                              LEAVE OF COURT

     Leave of Court is GRANTED for the filing of the foregoing dismissal of the

Information pending against Defendant TAMMY L. FIS&HER without prejudice.


             SO ORDERED, this WKday of $SULO, 20




                                     _______________________________
                                     __________
                                             _ ________________
                                                             _ ___
                                     &+5,672 23+(5/5$<
                                     &+5,6723+(5/5$<
                                     UNITED STATES     0$*,675$
                                              STATES0$*,675$7(-8'*(
                                     SOUTHERN DISTRICT OF GEORGIA
